Citation Nr: 1639320	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-24 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hammertoes of the right foot, to include as secondary to service-connected painful calluses status post bunionectomy and osteotomy of the right foot.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel

INTRODUCTION

The Veteran had active duty service from December 1973 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for hammertoes of the right foot.  The Veteran timely appealed that decision.  During the pendency of that appeal, the Veteran testified at a Board hearing before the undersigned in December 2015.


FINDING OF FACT

The preponderance of the evidence demonstrates that the Veteran's hammertoe of the second digit of his right foot is caused or aggravated by his service-connected painful calluses status post bunionectomy and osteotomy of the right foot.


CONCLUSION OF LAW

The criteria for establishing service connection for hammertoe of the second digit of his right foot as secondary to service-connected painful calluses status post bunionectomy and osteotomy of the right foot have been met.  38 C.F.R. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

The Board concedes that service connection for painful calluses status post bunionectomy and osteotomy of the right foot has already been awarded.  Likewise, the Board has reviewed the claims file, including the VA treatment records, which demonstrate that in an October 2011 VA operation report of the Veteran's right foot, it was noted that the Veteran had hallux valgus (bunion) and a hammertoe of the second digit of his right foot.  Therefore, the first two elements of secondary service connection have been in this case.  Consequently, this case turns on the nexus element.  

On appeal, the Veteran has contended that his hammertoe of the right foot should be service connected as due to or caused by his service-connected bunion of the right foot.  Particularly, in his December 2015 hearing, the Veteran indicated that his hammertoe of the right foot developed 15 years ago and has gotten progressively worse since that time.  The Veteran indicated that the doctor who performed his October 2011 surgery told him that his bunion of the big toe of the right foot had started to lean inward, creating the hammertoe and the severe calluses due to weightbearing with that inwardly bent big toe, necessitating the October 2011 surgery.  The Veteran also indicated that his VA podiatrist, Dr. P.M.S., also verbally indicated to him that his bunion caused his hammertoe of the right foot.  

In support of these statements, the Veteran submitted a December 2015 letter from Dr. P.M.S., which noted that the Veteran had a surgery to correct his bunion and a hammertoe of the second digit of his right foot.  Dr. P.M.S. stated that he felt "that the bunion helped to cause the hammer toe.  The two digits rubbing together caused a painful interdigit callus which is the reason the surgery was performed."

The Veteran also underwent a VA right foot examination in October 2012.  That examiner diagnosed the Veteran with hallux valgus (bunion) and a hammertoe of the second digit of his right foot.  After examination, the examiner opined as that the Veteran's right foot hammer toe is not at least likely as least likely due to or the result of or a progression of the Veteran's service connected painful calluses right foot status post bunionectomy and osteotomy.  The provided rationale was that the Veteran did not wear shoe orthotics to avoid acquired foot/toe deformity; the Veteran wears boots with steel toe enforcement daily and his occupation requires significant walking activities on a concrete service; the Veteran's body mass index is 29.2 which is 0.8 from diagnosis of obesity, which causes increased bone and joint stress and is associated with acceleration of tissue inflammation, which can lead to bone remodeling, and acquired bone deformities; the Veteran had no claim of foot pain on military discharge exam; and, the Veteran's complaint of foot pain more likely than not is related to post-military events and body habitus and not likely to mild bilateral bunions of an in-service findings thirty six years ago.  

Based on the foregoing evidence, the Board finds that service connection for hammertoe of the second digit of the Veteran's right foot is warranted.  

The Veteran's lay statements indicate that at least two doctors, including Dr. P.M.S., have told him that his bunion caused his hammertoe.  In support of those statements, the Veteran submitted a written opinion from Dr. P.M.S. which confirms this opinion, indicating that the rubbing of the Veteran's bunion of the big toe and the second digit of his right foot helped to cause the hammertoe of that digit and was the reason the October 2011 surgery was necessary.  

The Board acknowledges the VA examiner's opinion.  However, this opinion is inadequate as it focuses on the state of the Veteran's bunions during service rather than whether the bunions caused or aggravated the Veteran's hammertoe during the post-service period, which is the Veteran's contention.  The VA examiner's opinion discusses body habitus, obesity, and the necessity of the Veteran's job to wear steel toe boots, but does not provide a cogent rationale for why, in this Veteran's case, these factors would be more likely to be the cause of any hammertoes rather than his service-connected bunions.  Consequently, the Board cannot find that the probative value of the October 2012 VA examiner's opinion is greater than Dr. P.M.S.'s opinion.  

Accordingly, the Board must find that the evidence it at least in equipoise with respect to a finding that the Veteran's service-connected painful calluses status post bunionectomy and osteotomy of the right foot caused his hammertoe of the second digit of his right foot.  Service connection for hammertoe of the second digit of his right foot is therefore warranted in this case.  See 38 C.F.R. §§ 3.102, 3.310.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for hammertoe of the second digit of the right foot as secondary to painful calluses status post bunionectomy and osteotomy of the right foot is granted.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


